t c no united_states tax_court kristine a cluck petitioner v commissioner of internal revenue respondent docket no filed date p is married to e e is not a petitioner in this case e's mother m died in leaving e and his brothers a tract of land g g was sold in p and e have filed joint federal_income_tax returns since p and e claimed net_operating_loss nol deductions on their and returns consisting of unused nol's carried forward from e's and returns and from p and e's joint_return in after a dispute with r regarding the value of g for purposes of m's estate's federal estate_tax liability e and his brothers who each had owned a one-fourth interest in g entered into an agreement with r pursuant to the agreement g was valued at dollar_figure r disallowed the portion of the and nol's on the ground that e had unreported income from the sale of g in sufficient to eliminate the loss p argued that e did not have unreported income in because e's basis in g was dollar_figure which exceeded his amount_realized dollar_figure r argued that p was estopped by the duty_of_consistency from arguing that e's basis was greater than dollar_figure one-fourth the amount e had agreed g was worth as of the date of m's death held p and e are in a sufficiently close legal and economic relationship so that p is estopped by e's representation under the duty_of_consistency held further p cannot increase her and nol for previously unclaimed depreciation and amortization deductions because she has failed to substantiate her entitlement to such deductions held further additions to tax under sec_6651 sec_6653 and sec_6661 i r c are sustained kevin p kennedy and elwood cluck for petitioner steven b bass for respondent parr judge respondent determined deficiencies in and additions to petitioner's federal_income_tax for taxable years and as follows additions to tax sec sec sec sec year deficiency a a a b dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number -- big_number percent of the interest that is computed on the portion of the underpayment which is attributable to negligence or intentional_disregard_of_rules_and_regulations although petitioner filed joint returns with her husband elwood cluck elwood elwood is not a party herein because his liability was determined and discharged in the u s bankruptcy court for the western district of texas cluck v united_states bankr w d tex after concessions the issue sec_1 respondent disallowed a medical_expense_deduction of dollar_figure and a miscellaneous deduction of dollar_figure for tax_year in her continued for decision are whether petitioner is entitled to net_operating_loss nol deductions in the amounts claimed this turns on whether petitioner may claim that her husband had a higher basis in property he inherited from his mother than that stipulated by him as beneficiary transferee in a prior estate case in which an agreed decision was entered in this court estate of cluck v commissioner docket no date we hold she may not whether petitioner is liable for the sec_6651 addition_to_tax because she failed to timely file her and federal_income_tax returns we hold that she is liable whether petitioner is liable for the addition_to_tax for negligence under sec_6653 for the years at issue we hold that she is liable whether petitioner is liable for the substantial_understatement_penalty under sec_6661 for the years at issue we hold that she is liable findings_of_fact continued petition petitioner asserted that these deductions were allowable however petitioner did not address these issues at trial or on brief accordingly we find that petitioner has conceded these issues rule e and 92_tc_661 89_tc_46 all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar some of the facts have been stipulated or deemed stipulated under rule f the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioner kristine a cluck resided in san antonio texas on the date the petition was filed petitioner is still married to elwood who was an attorney representing her in this case although elwood is not a petitioner we have found a number of facts related to him as such facts are germane to the issues presented petitioner and elwood were married on date for the taxable years and elwood filed his federal_income_tax returns as married filing separate the record does not establish whether petitioner filed federal_income_tax returns for either or beginning in and continuing through by order dated date we granted respondent's motion_to_compel_stipulation and directed petitioner to file a response to respondent's proposed stipulation of facts and to show cause why the facts and evidence recited in such proposed stipulation should not be accepted as established for purposes of this case petitioner's response to our show cause order was evasive and not fairly directed at the proposed stipulation or any portion thereof accordingly on date we ordered that respondent's proposed stipulation of facts be deemed stipulated for purposes of this case when a husband and wife file joint federal_income_tax returns sec_6013 imposes joint_and_several_liability upon each spouse the law of joint_and_several_liability permits the internal_revenue_service irs to assess one spouse for the tax_deficiency of the couple and to issue a deficiency_notice to the other spouse when it is unable to satisfy the claim however the irs is allowed to collect this single tax obligation only once 44_tc_420 the years at issue petitioner and elwood filed joint federal_income_tax returns petitioner and elwood also filed amended federal_income_tax returns form sec_1040x for the taxable years and petitioner and elwood claimed an nol deduction of dollar_figure on their joint federal_income_tax return the deduction consisted of unused nol's carried forward from elwood's and federal_income_tax returns and from petitioner's and elwood's joint federal_income_tax return petitioner and elwood reported the calculation of their nol deduction on a schedule attached to their return as follows total dollar_figure big_number big_number big_number big_number petitioner and elwood claimed an nol deduction of dollar_figure on their joint federal_income_tax return the nol deduction consisted of the same losses that make up the nol reduced by dollar_figure which was the amount of income offset by the use of the nol thus petitioner and elwood reported the calculation of their nol deduction on a schedule attached to their return as follows less income total dollar_figure big_number big_number big_number big_number big_number the and nol carryforwards discussed above were incurred in various businesses operated by elwood in elwood entered into a transaction which affects his reported loss and therefore the nol's reported by petitioner and elwood for the years at issue specifically in elwood sold a one-fourth interest in a 67-acre tract of land located in grapevine texas grapevine property elwood had inherited this property from his mother martha cluck who died date elwood's three brothers owned the remaining three-fourths interest in the grapevine property which they too had inherited from their mother in elwood prepared the federal estate_tax_return for the estate of martha cluck estate and he signed it as the estate's personal representative the return included a one-half interest in the grapevine property in the decedent's gross_estate valued at dollar_figure an appraisal attached to the return valued a percent interest in the grapevine property at dollar_figure on date elwood and his brothers entered into a contract for the sale of the grapevine property to joe l wright pursuant to a closing statement dated date the cluck according to elwood's testimony the reason only one-half the value of the grapevine property was included in the decedent's gross_estate was that elwood and his brothers believed that they had inherited a one-half interest in the property in which is the year their father died brothers transferred the grapevine property to joe l wright for a net sale price of dollar_figure each brother's share of the net sale proceeds was one-fourth of dollar_figure or dollar_figure elwood did not report the sale of the grapevine property on his federal_income_tax return on the theory that his basis in the one-fourth interest sold was equal to or exceeded the proceeds he received from the sale on date respondent issued a notice_of_deficiency to the estate of martha k cluck elwood cluck executor estate case in the notice respondent determined that on the date of her death martha cluck owned the entire dollar_figure acres located in grapevine texas rather than a one-half interest as reported in the estate's tax_return respondent further determined that the date of death fair_market_value of the decedent's interest was dollar_figure rather than dollar_figure as reported on the estate's tax_return respondent issued similar notices to each of elwood's three brothers apparently naming each as executor thereafter elwood and each of his brothers timely filed petitions for redetermination with this court in his petition elwood alleged that respondent erred in determining that martha cluck owned the entire dollar_figure acres of land located in grapevine texas he asserted that she owned actually martha k cluck died intestate and her four sons were thus beneficiaries and thus potentially liable as transferees for any unpaid federal estate_tax owed by her estate only a one-half interest in the property on the date of her death and that the fair_market_value was dollar_figure alternatively elwood alleged that in the event the court determined that martha cluck owned the entire legal_interest in the grapevine property at the date of her death the fair_market_value thereof did not exceed dollar_figure on date we consolidated the cases of elwood and his brothers and the consolidated case was set for trial on date elwood and his brothers entered into an agreement with respondent styled stipulation of settled issues the agreement provided among other things that percent of the value of the grapevine property would be included in martha cluck's gross_estate in addition the parties agreed that the fair_market_value of martha cluck's 100-percent interest in the grapevine property on the date of her death was dollar_figure separate decisions were entered in the estate case as to each of the brothers based on the aforementioned agreement this court entered a decision in elwood's case on date petitioner argues that evidence of the agreement between the cluck brothers and respondent is inadmissable under rule e because it was a stipulation which was used in another case although styled as a stipulation the settlement is an agreement between the parties which was deemed stipulated for purposes of this case see supra note furthermore the agreement is relevant and not barred by any evidentiary rule we therefore find that the agreement is admissible in this case 96_tc_18 affd on other grounds 979_f2d_162 9th cir - - opinion issue the nol's for and respondent disallowed dollar_figure of petitioner's claimed nol deduction and the entire nol claimed for more specifically respondent adjusted the and losses that made up the and nol's respondent eliminated the and nol's on the ground that petitioner did not elect to carry such losses forward petitioner has conceded this adjustment respondent also disallowed the carryforward of the loss on the ground that such loss was eliminated by the unreported gain arising from the sale of the grapevine property as discussed below finally respondent reduced the loss by dollar_figure alleging that petitioner had petitioner claimed a net_operating_loss_deduction of dollar_figure for and respondent allowed a net_operating_loss_deduction of dollar_figure petitioner made no arguments regarding her failure to elect to forgo the carrybacks in both and and her returns for those years do not contain such an election since petitioner failed to make such an election as required by sec_172 the and losses must first be carried back to and respectively it appears that elwood had sufficient income in and to absorb the and carrybacks and petitioner has not argued otherwise therefore we find that the portion of petitioner's and net operating losses arising from the and loss carryforwards is not allowable rule e and 92_tc_661 89_tc_46 received unreported income in that amount petitioner conceded this adjustmentdollar_figure after conceding respondent's adjustments to the and nol carryforwards petitioner asserts that the portion of the and nol's arising from the nol carryforward is allowable furthermore petitioner asserts that she had additional unclaimed deductions during the period to which contribute to the nol available in and as a preliminary point we note the well-settled rule that the commissioner may recompute a taxpayer's taxable_income or loss for a year in which the statute_of_limitations would otherwise bar assessment in order to redetermine the amount of the nol deduction claimed in an open_year 56_tc_1083 affd 482_f2d_150 3d cir 40_tc_774 accordingly in determining whether petitioner's and nol's are allowable respondent may recompute the income or loss reported in the tax years which generated the carryforwards claimed by petitioner in and a gain from sale of grapevine property respondent argues that elwood had sufficient unreported gain arising from the sale of the grapevine property in to the amount of unreported income conceded by petitioner exceeds dollar_figure however since respondent has not argued for an increase in the deficiency we treat petitioner's concession as being limited to dollar_figure eliminate elwood's claimed loss for that year accordingly petitioner would not be entitled to claim the nol carryforward as part of her and nol deductions petitioner argues that elwood did not have unreported gain on the sale of the grapevine property so the loss reported in which was carried forward to and was allowable gross_income includes gains derived from dealings in property sec_61 gain derived from the disposition of property is the excess of the amount_realized over the property's adjusted_basis sec_1001 the basis_of_property acquired from a decedent is generally the fair_market_value of the property as of the date of the decedent's death sec_1014 this basis rule parallels the general_rule of the estate_tax for determining the value of property which is included in a decedent's gross_estate under sec_2031 sec_1_1014-1 income_tax regs the parties agree that elwood realized dollar_figure on the sale of the grapevine property but disagree on elwood's basis respondent argues that elwood was bound by a duty_of_consistency to use a basis of dollar_figure when he sold the grapevine propertydollar_figure the dollar_figure amount is one-fourth of dollar_figure the stipulated value in the estate case in the alternative respondent argue sec_11 respondent has conceded that she has the burden_of_proof on this issue because the duty_of_consistency is an affirmative defense rule a that elwood's basis in the grapevine property was dollar_figure which is one-fourth of the value which the appraisal attached to the estate's federal estate_tax_return placed on the grapevine property as of the date of martha cluck's death petitioner argues that the duty_of_consistency is inapplicable in this case and that under all the facts and circumstances of this case she has established that the grapevine property had a fair_market_value of dollar_figure on the date of martha cluck's death and therefore elwood had a basis of dollar_figure when he sold his interest in the grapevine property the duty_of_consistency sometimes referred to as quasi- estoppel applies in this court e g 103_tc_525 72_tc_807 affd 656_f2d_483 9th cir 56_tc_82 affd 456_f2d_622 5th cir the duty_of_consistency is based on the theory that the taxpayer owes the commissioner the duty to be consistent in the tax treatment of items and will not be permitted to benefit from the taxpayer's own prior error or omission lefever v commissioner supra the duty_of_consistency doctrine prevents a taxpayer from taking one position one year and a contrary position in a later year after the limitations_period has run for the first year id pincite a taxpayer gaining governmental benefits on the basis of a representation or an asserted position is thereafter estopped from taking a contrary position in an effort to avoid taxes id pincite there are a number of justifications for the duty_of_consistency the most obvious being that taxpayers should not be able to maintain inconsistent positions to obtain an unfair advantage as stated by the court_of_appeals for the fifth circuit in adjusting values the commissioner in effect represents the interests of all other taxpayers who must bear what the particular taxpayer unjustly escapes it is no more right to allow a party to blow hot and cold as suits his interests in tax matters than in other relationships whether it be called estoppel or a duty_of_consistency or the fixing of a fact by agreement the fact fixed for one year ought to remain fixed in all its consequences unless a more just general settlement is proposed and can be effected 95_f2d_622 5th cir affg 36_bta_402 aside from eliminating the unfair advantage obtained by a taxpayer who maintains inconsistent positions the duty_of_consistency also contributes to our self-reporting system of taxation as this court has noted to allow taxpayers to disavow their prior representations would invite similar intentional deceit on the part of other taxpayers seeking to gain a tax_benefit lefever v commissioner supra pincite furthermore this court has noted that the duty_of_consistency buttresses the values of finality and repose inherent in statutes of limitation and it possesses the administrative virtue of eliminating the fact-finding problems associated with reviewing old transactions when the evidence may be stale and unavailable 54_tc_25 mcmillan v united sates aftr 2d ustc par at big_number s d w va see johnson the taxpayer's duty_of_consistency tax law rev this court has found that the duty_of_consistency applies when the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that act for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations on assessments bars adjustments for the initial year lefever v commissioner supra pincite quoting 495_f2d_211 8th cir respondent argues that the foregoing triune standard has been satisfied specifically respondent argues elwood made a representation in the stipulation of settled issues that the value of the grapevine property for purposes of computing the estate's federal estate_tax liability was dollar_figure respondent argues that due to the relationship between elwood and petitioner petitioner was bound by this representation respondent relied on this representation allowing such value to be used in computing the estates's federal estate_tax liability finally respondent argues that petitioner is now maintaining a position inconsistent with the prior representation after the decision in the estate case has become final barring subsequent adjustments to the estate accordingly respondent argues that petitioner is estopped from arguing that elwood's basis in the grapevine property was higher than one-fourth of the agreed value of the grapevine property in the stipulation of settled issues petitioner argues that the duty_of_consistency does not apply in this case since she was not a party to the stipulation in analyzing whether the duty_of_consistency applies we note that respondent's initial premise is that the duty_of_consistency would estop elwood from arguing that his basis in the grapevine property was greater than one-fourth of the amount agreed to in the stipulation of settled issues we agree with respondent's threshold premise as it comports with our decision in 103_tc_525 however even assuming the application of the duty_of_consistency against elwood petitioner points out that elwood is not the taxpayer in this case petitioner asserts that she was not a party to and did not enter into the stipulation of settled issues and therefore the first prong of the duty_of_consistency test is not satisfied respondent argues that due to the relationship between elwood and petitioner petitioner was bound by elwood's representation several courts have held that the duty_of_consistency doctrine prevents a beneficiary of an estate from repudiating an estate_tax_value where the beneficiary had been a fiduciary of the estate 495_f2d_211 8th cir griffith v united_states aftr ustc par n d tex mcmillan v united sates supra accord 537_f2d_457 but cf 276_f2d_17 in beltzer griffith and mcmillan the taxpayer beneficiary had been a coexecutor or administratrix of the estate in hess the taxpayer was a testamentary_trust whose trustees had been coadministrators of the estate by contrast in ford where the beneficiaries had not been estate fiduciaries the quasi-estoppel doctrine was rejected by the court this court has not previously addressed this precise issue in ford v united_states supra the decedent was a citizen_of_the_united_states and a resident of brazil at the time of his death the decedent owned stock in a brazilian corporation under brazilian law the stock passed_from_the_decedent to his two minor children the executor of the decedent's_estate used the value established by brazilian appraisers after converting the amount into dollars for federal estate_tax purposes the commissioner contested the method of computing the rate of exchange but not the actual value of the stock the executor acquiesced on this issue although other issues were litigated subsequently after the children reached majority they sold their stock and claimed a basis substantially in excess of that used for estate_tax purposes the u s court of claims held that the duty_of_consistency did not estop the taxpayers from asserting that the stock had a value in excess of that used for estate_tax purposes the court refused to bind the beneficiaries to the estate's valuation of the stock because the taxpayers were minors and had no knowledge of what was being written in their father's estate_tax_return in the united_states id at dollar_figure a number of courts have distinguished ford finding that a taxpayer can under appropriate circumstances be estopped by a representation made by or on behalf of a related_taxpayer e g hess v united_states supra beltzer v united_states supra mcmillan v united sates supra in hess v united_states supra pincite the court distinguished its own decision in ford finding that the representation of an estate bound a testamentary_trust created by the estate in reaching this decision the court found that although the trust and the estate were separate legal entities it was fair and in accord with the spirit of law to require the trust to act in a manner consistent with the estate because the two entities were very closely related id in beltzer v united_states supra pincite the u s court_of_appeals for the eighth circuit held that a beneficiary was bound by an estate's representation distinguishing the ford case in beltzer the taxpayer was a coexecutor of his father's estate the taxpayer inherited stock which had been reported in unlike the situation in 276_f2d_17 petitioner was an adult and married to elwood in when he signed the agreement the estate_tax_return as having a fair_market_value of dollar_figure on the date of his father's death date the time for adjustments and assessments against the estate expired on date on date the taxpayer sold the shares for dollar_figure for purposes of determining his gain on the sale of the stock the taxpayer asserted that the stock actually had a fair_market_value of dollar_figure on the date of his father's death despite the fact that he had signed the estate_tax_return at the lesser figure and had received the benefit of the lower estate_tax the taxpayer argued that he should not be bound by the estate's representation of value because he relied on his coexecutor to handle the estate_tax_return rejecting the taxpayer's nonparticipation argument the court_of_appeals held that the taxpayer was bound by the lower stock value reported by the estate under the duty_of_consistency id pincite the teaching from hess beltzer and the other cases which have found that a taxpayer may be estopped by a prior representation made by or on behalf of another taxpayer is that there must be a sufficiently close relationship between the party making the prior representation and the party to be estopped hess v united_states supra pincite beltzer v united_states supra pincite whether there is sufficient identity between the parties will be dependent upon the facts and circumstances of the particular casedollar_figure in this case we believe there is a sufficiently close relationship between the parties since petitioner and her husband have closely aligned legal and economic interests petitioner and elwood filed a joint federal_income_tax return for each of the tax years in issue and continued to do so for the year in which the stipulation of settled issues was executed by elwood we have previously noted that filing a joint federal_income_tax return generally results in tax savings to the husband and wife 66_tc_1084 affd 592_f2d_1259 5th cir however in accepting the benefit of filing jointly the spouses also assume joint_and_several_liability for the payment of any_tax due sec_6013 by filing a joint income_tax return petitioner and elwood entered into a joint economic arrangement whereby they shared the benefits and burdens associated with filing a joint_return in addition to their economic relationship petitioner and elwood were also in the legal relationship of marriage in when the stipulation was entered here we have two individuals who have elected to be treated as a single taxpaying we believe the flexibility inherent in such an approach comports with the spirit of our duty_of_consistency jurisprudence see 83_tc_640 affd in part and revd in part as to other issues 800_f2d_215 8th cir affd 485_us_212 duty_of_consistency does not require the presence of all the technical elements of estoppel 72_tc_807 to same effect affd 656_f2d_483 9th cir unit petitioner elected to be taxed not on her individual earnings and deductions a treatment she could have chosen but on the income and deductions of both spouses her tax_liability is therefore directly affected by her husband's stipulation in the estate case agreeing to the value of the grapevine property petitioner's husband not she was the one who allegedly incurred the loss if the loss is unavailable to him as a carryforward then it stands to reason that she is no more entitled to the loss than he is under these circumstances we hold that petitioner is bound by the representations contained in that agreement the remaining two elements of the duty_of_consistency standard are met respondent was bound to follow the stipulation of settled issues creating the necessary reliance by respondent the third prong is met because petitioner is maintaining a position in this case which is inconsistent with the stipulation of settled issues to respondent's detriment since all three elements of the duty_of_consistency are satisfied we hold that petitioner is bound to use dollar_figure as elwood's basis in the grapevine property for purposes of determining the amount of gain he realized on the sale of such property we decline petitioner's invitation to redetermine the fair_market_value of the grapevine property as of the date of martha cluck's death in we will not disturb the agreement between respondent and elwood and we will not reexamine the stale evidence regarding the value of the grapevine property see 54_tc_25 we find that elwood had unreported capital_gain of dollar_figure dollar_figure amount_realized over dollar_figure basis the effect of this ruling is that the portion of petitioner's and nol's attributable to the loss carryforwards will be eliminated b additional_depreciation deductions petitioner asserts that she is entitled to increase her claimed and nol's to reflect certain depreciation and amortization deductions that were not claimed during the tax years to respondent contends that petitioner has not substantiated her entitlement to such deductions deductions are strictly a matter of legislative grace and petitioner bears the burden of proving she is entitled to any deductions claimed rule a 292_us_435 a taxpayer is required to substantiate claimed deductions by maintaining the records needed to establish her entitlement to such deductions sec_6001 sec_1_6001-1 income_tax regs sec_167 provides in part for a depreciation deduction with respect to property used in a trade_or_business depreciation allows the taxpayer to recover the cost of the property used in a trade_or_business or for the production_of_income 274_us_295 3_tc_381 affd 148_f2d_879 5th cir to substantiate entitlement to a depreciation deduction the taxpayer must show that the property was used in a trade_or_business or other profit- oriented activity in addition the taxpayer must establish the property's depreciable basis by showing the cost of the property its useful_life and the previously allowable_depreciation e g 28_tc_845 affd in part and remanded in part 267_f2d_39 6th cir to substantiate her entitlement to the additional amortization and depreciation_deductions petitioner presented testimony of her husband elwood and a number of summary schedules according to petitioner the summary schedules which were purportedly prepared by petitioner's accountant substantiate her entitlement to the claimed deductions although petitioner indicated that the original documentation supporting the schedules canceled checks and receipts was in the courtroom she did not offer it as evidence in regard to this documentation the revenue_agent that audited petitioner's returns for the years at issue testified that he had in the company of petitioner's accountant attempted to reconcile the summary schedules with the alleged original documentation according to the agent the original information could not be reconciled with the summary schedules furthermore it appeared to the agent that a number of the claimed depreciation_deductions arose from assets that belonged to another person or entity we are not required to accept the unsubstantiated testimony of petitioner's husband and we decline to do so 87_tc_74 the summary schedules provided by petitioner do not demonstrate her entitlement to the claimed deductions petitioner neither called the accountant who allegedly prepared the schedules to testify nor offered any documentation underlying the schedules this dual failure gives rise to the presumption that the evidence if produced would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir therefore we hold that petitioner is not entitled to use the claimed depreciation and amortization deductions in the computation of her and nol issue addition to tax--failure to timely file sec_6651 provides for an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect calendar_year individual taxpayers must file their federal_income_tax return by april following the close of the calendar_year sec_6072 the taxpayer bears the burden_of_proof on this issue rule a to demonstrate that petitioner did not timely file her and returns respondent introduced a form_4340 certificate of assessments and payments for both and indicating that petitioner filed her and tax returns on january and date respectively petitioner does not contend at trial or on brief that she timely filed her or federal_income_tax return furthermore she has not attempted to prove reasonable_cause for her failure_to_file timely thus we hold that petitioner is liable for the additions to tax under sec_6651 issue addition to tax--negligence in her notice_of_deficiency respondent determined that petitioner was liable for additions to tax for negligence under sec_6653 and b for and sec_6653 for petitioner asserts that her actions were not negligent and therefore she is not liable for such additions for sec_6653 provides that if any part of the underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment also for sec_6653 imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to negligence for sec_6653 provides that if any part of the underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment negligence under sec_6653 is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 the commissioner's determination that the taxpayer's underpayment was due to negligence is presumed correct and the taxpayer has the burden of proving that the determination is erroneous rule a 58_tc_757 thus petitioner must show that she acted reasonably and prudently and exercised due care in reporting her taxes neely v commissioner supra here petitioner has failed to present any evidence that she was not negligent in claiming the and nol's accordingly she has failed to meet her burden_of_proof therefore we affirm respondent's determination on this issue issue addition to tax--substantial understatement respondent determined that petitioner was liable for additions to tax pursuant to sec_6661 for tax years and sec_6661 provides that if there is a substantial_understatement_of_income_tax there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement sec_6661 the taxpayer bears the burden of proving that the commissioner's determination as to the addition_to_tax under sec_6661 is erroneous rule a an understatement is the difference between the amount required to be shown on the return and the amount actually shown on the return sec_6661 92_tc_501 91_tc_88 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the amount required to be shown on the return sec_6661 the understatement is reduced however to the extent it is based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6661 petitioner made no arguments and presented no evidence regarding the substantial_understatement additions to tax therefore petitioner has failed to carry her burden_of_proof as to those items accordingly if the recomputed deficiency under rule attributable to those items satisfies the statutory_percentage or amount petitioner will be liable for such additions to tax to reflect the foregoing opinion and the concessions of the parties decision will be entered under rule
